Citation Nr: 1714127	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-04 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sickle cell-beta thalassemia to include a history of a vaso-occlusive phenomena. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

T. Booker, Associate Attorney


INTRODUCTION

The Veteran had active service from July 1986 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied service connection for sickle cell beta positive thalassemia with history of acute vaso-exclusive phenomena without residuals impairment.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

1.  Sickle cell-beta thalassemia clearly and unmistakably existed prior to enlistment.

2.  While on active duty the appellant was diagnosed with a vaso-exclusive phenomena that did not exist prior to service, and which was due to sickle cell beta thalassemia. 

3.  Manifestations due to sickle cell-beta thalassemia increased in severity during the appellant's active duty service.


      CONCLUSION OF LAW

While sickle cell-beta thalassemia existed prior to enlistment, the disorder is presumed to have been aggravated during the appellant's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting entitlement to service connection for sickle cell-beta thalassemia, to include a history of a vaso-exclusive phenomena; and as such any error relating to the duties to notify and assist with respect to this claim is moot.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  Cases of symptomatic sickle cell trait are to be forwarded to the Director, Compensation and Pension Service for consideration.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2016).  

A veteran is to be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).

In this case, the medical evidence of record shows that the Veteran's sickle cell trait was not symptomatic at the time of her enlistment examination in May 1986.  As such, she is entitled to the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  Significantly, while the burden of rebutting this presumption shifts to VA the evidence in this case shows that the presumption as to the existence of a preexisting disability has been rebutted.  In this regard, within one month of the appellant's service entry she was diagnosed with having both the sickle cell trait and sickle cell thalassemia.  Further, the only medical opinions of record which address whether the disorder existed prior to enlistment are found in the service treatment records and those medical opinions, which are dated in June 1990, uniformly find that the disorder existed prior to enlistment.  As such, the presumption of soundness is rebutted.

The fact that the presumption of soundness has been rebutted as to the appellant's sickle cell thalassemia does not, however, end the inquiry.  Indeed, given that the appellant was sound at enlistment, absent a finding of clear and unmistakable evidence showing that there was no inservice aggravation, the appellant is still entitled to the presumption of inservice aggravation, and service connection may still be awarded.  Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Here, the evidence shows that the Veteran was able to serve on active duty from July 1986 to early 1990 without any evidence of a diagnosed sickle cell crisis.  In April 1990, however, the appellant was hospitalized for such a crisis to include a probable vaso-occlusive crisis.  At that time she experienced severe muscle pain in her right thigh, right shoulder, as well as less severe pain in her upper left extremity.  The appellant also reported fatigue, malaise, and a mild sensation of fevers.  She reported that these ailments mirrored her experiences while boot camp, with symptoms lasting approximately one week, and again in March 1990 during her second pregnancy.  Notably, no prior experience necessitated the Veteran being hospitalized.  

By April 1990 the appellant was found to also have signs of microcytic anemia, and she was ultimately discharged from the hospital with a diagnosis of vaso-occlusive phenomenon secondary to sickle beta positive thalassemia.  The vaso-occlusive disorder was judged not to have existed prior to enlistment.

In March 2010 Dr. C.M., a private physician, confirmed the Veteran's diagnosis of sickle cell beta thalassemia with anemia, and documented her abnormal complete blood count and abnormal hemoglobin electrophoresis.  Thus, a current disability is shown.

Given the inservice finding of a new superimposed disorder on the preexisting sickle cell thalassemia, i.e., a vaso-occlusive disorder, and given that this disorder did not exist prior to enlistment, the evidence does not allow VA to rebut the presumption of inservice aggravation.  This finding is buttressed by the fact that by April 1990 the appellant was competently reporting problems with chronic fatigue, a symptom that did not exist at the time of her enlistment.  Therefore, the Board must conclude that the evidence does not clearly and unmistakably demonstrate that the appellant's preexisting disorder was not aggravated inservice.  Accordingly, service connection for sickle cell-beta thalassemia to include a history of an acute vaso-exclusive phenomena is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


      ORDER

Entitlement to service connection for sickle cell disease is granted.




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

